 Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 1 of 23 PageID #: 73


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DE’ANGELO DON VIRGIL WINSTON,                    )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )              No. 4:20-CV-566 NCC
                                                  )
 JIMMIE EDWARDS, et al.,                          )
                                                  )
                 Defendants.                      )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff De’Angelo Don Virgil Winston

(registration no. 35437-044), an inmate at Pulaski County Detention Center, for leave to

commence this action without payment of the required filing fee. For the reasons stated below, the

Court finds that plaintiff does not have sufficient funds to pay the entire filing fee and will assess

an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Furthermore, based upon a review

of the complaint, the Court finds that the complaint should be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
    Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 2 of 23 PageID #: 74


payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has not submitted a certified prison account statement.1 As a result, the Court will

require plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d

481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of

his prison account statement, the Court should assess an amount “that is reasonable, based on

whatever information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the

initial partial filing fee, he must submit a copy of his certified prison account statement in support

of his claim.

                                             28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. An action is frivolous

if “it lacks an arguable basis in either law or in fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action is malicious when it is undertaken for the purpose of harassing litigants and not for the

purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C.

1987), aff’d 826 F.2d 1059 (4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court must



1
 Plaintiff has submitted a non-certified prison account statement titled “Resident Account Summary.” The Court is
unable to use this document to calculate his initial partial filing fee.


                                                       -2-
     Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 3 of 23 PageID #: 75


determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951.Then faced with alternative

explanations for the alleged misconduct, the Court may exercise its judgment in determining

whether plaintiff’s proffered conclusion is the most plausible or whether it is more likely that no

misconduct occurred. Id. at 1950, 1951-52.

                                                      The Complaint

            Plaintiff, an inmate at Pulaski County Detention Center, brings this action pursuant to 42

U.S.C. § 1983. He brings this action against five defendants located at the St. Louis City Justice

Center in their official capacities only: Jimmie Edwards (Director of Public Safety); Dale Glass

(Commissioner of Corrections); Adrian Barnes (Superintendent of Corrections); Warren Thomas

(Unit Manager); Ms. V. Sullivan-Price (Constituent Service Unit Officer).

            Plaintiff asserts that during his incarceration at the St. Louis City Justice Center in

September 2019, he sought and was denied a Kosher meal from “defendants.”2 Plaintiff does not

indicate which of the defendants he purportedly asked for a Kosher meal from or on what specific

date he was purportedly denied such a meal. Plaintiff also does not indicate who purportedly denied

him such a meal, nor has he provided the Court with a copy of the alleged denial. From the

documents attached to the complaint, the Court surmises that plaintiff is referring to the fact that

the Justice Center does not have a Kosher kitchen, but instead provides Vegetarian meals to the

inmates who request Kosher meals at the Justice Center.




2
    Plaintiff claims that he practices the Jewish faith.


                                                           -3-
    Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 4 of 23 PageID #: 76


         The Court takes notice, pursuant to Federal Rule of Civil Procedure 10(c), the documents

plaintiff has attached to his complaint. He has attached several Informal Resolution Request

(“IRR”) forms, as well as the IRR responses to his complaint. On February 6, 2020, plaintiff

submitted an IRR seeking a “halal/kosher meal provision in accordance with my religious

practices.” 3 On February 13, 2020, Scott Weber, Correctional Caseworker, responded to plaintiff’s

request for a Kosher meal, as well as several of plaintiff’s other grievance issues. As to the request

for Kosher meal, Mr. Weber replied, “You have already submitted a Special Meal Request to the

Unit Manager, and we will await the response. I explained that we do not have a Kosher kitchen

here at CJC, and most likely you will receive a Vegetarian meal. But, we must await the Unit

Manager’s approval.” Plaintiff has not indicated whether he received the vegetarian meal, which

was in fact Kosher, at the Justice Center or not. His only allegation in this action is that the Justice

Center failed to serve him a Certified Kosher meal when he sought one.

         Plaintiff next alleges that “defendants” deprived plaintiff of the ability to access a

functional four-tier grievance system. Plaintiff states this “act of denial” transpired sometime

between September 2019 and May 2020. However, plaintiff has once again failed to allege which

defendant deprived him of the ability to access the grievance system and on what date or time he

was deprived of his ability to access the grievance system. Moreover, plaintiff complains that he

was denied copies of his grievances at some point in time when he sought copies of the grievances

for his own use.

         As noted above, plaintiff has attached to the complaint several IRRs and IRR responses

relative to his access to the grievance system at the Justice Center. Moreover, in Scott Weber’s



3
 It appears that plaintiff was not housed at the St. Louis City Justice Center continuously from September of 2019
through May of 2020. At some point during this time period he was transferred on a writ to MCC Chicago and held
there for a period of time. He was transferred back to the St. Louis City Justice Center on or about February 4, 2020
as noted in the IRR response filed by Scott Weber, Correctional Caseworker, on February 13, 2020. See Plaintiff’s
Exhibit 6 attached to his Complaint.


                                                        -4-
    Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 5 of 23 PageID #: 77


February 13, 2020, response to plaintiff IRR, he notes that “between [February 6, 2020] and

[February 12, 2020], you used the Tablet Jail Mail to submit six (6) IRR Complaints to the

Grievance officer, four (4) Requests to Corizon Medical, two (2) requests to the CJC Unit

Manager, three (3) Requests to the Program Manager, and a Request to the CJC investigator.” This

appears to belie plaintiff’s assertions that he was not given access to the grievance system at the

Justice Center.

         Plaintiff next asserts that Ms. Sullivan-Price, the Constituent Services Unit Officer, has

failed to do her job duties at the Justice Center because she has failed to properly respond in a

timely manner to his offender grievances and/or intentionally denied his grievances. Plaintiff again

fails to provide a specific time or date relative to the grievances he is referring to.

         Plaintiff alleges that defendants Ms. Sullivan-Price, Dale Glass, Adrian Barnes and Warren

Thomas acted in concert to deny him access to the law library at the City Justice Center. Plaintiff

additionally states that he was denied access to “legal materials, copies, access to courts, indigent

supplies (paper stamps, copies, etc.).”4

         Plaintiff asserts that he has been subjected to extreme hardships by “defendants” when he

was assigned to a cell by an unnamed person in February, March and April of 2020 that had lights

on for 24 hours per day. He states that he was affected greatly by the 24-hour lighting in that he

suffered from improper rest and migraine headaches. Plaintiff filed an Informal Resolution

Request about the matter on March 11, 2020, stating, “For an extensive period of days, weeks, I

have been subjected to tortious conditions by St. Louis City Division of Corrections by being

placed in an assigned cell with a mandatory 24hr 7day a week bright light with no relief.”




4
 Although plaintiff has indicated in the defendant section of his complaint that he is bringing his action against
defendants in their official capacities only, in this section of the body of his complaint, plaintiff states that
defendants were “acting in concert within their official and individual capacities.”


                                                         -5-
 Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 6 of 23 PageID #: 78


       Plaintiff states that he was also subjected to extreme hardship by defendants Ms. Sullivan-

Price, Dale Glass, Adrian Barnes and Warren Thomas when “they” confined him to Administrative

Segregation in violation of his due process rights on April 1, 2020. Plaintiff does not state how his

due process rights were purportedly violated relative to his confinement in Administrative

Segregation. Nor does he explain how his stay in the Administrative Segregation Unit differed

from his stay in the general population. Additionally, plaintiff does not state which of the alleged

defendants actually placed him in Administrative Segregation. Plaintiff has not included any

documentation to his complaint relative to his confinement in Administrative Segregation.

       Plaintiff alleges in a very conclusory manner that “defendants” violated his Eighth

Amendment rights when they failed to provide him cleaning solutions and subjected him to

generally unsanitary conditions of confinement. However, he does not state exactly what was

unsanitary about his conditions of confinement. He states, in general, that at certain times, he

lacked clean linens, clean laundry, and running water. Nonetheless, he does not state when exactly

this occurred or how often it occurred.

       Plaintiff alleges that his rights were violated when his personal belongings were lost when

they were transferred from MCC Chicago to the Justice Center in February of 2020.

       Last, plaintiff asserts that 5 House lacks emergency buttons in the prison cells for use by

the prisoners. He states that this could be dangerous if a prisoner has a medical emergency inside

the cell. However, plaintiff does not state that he had such an emergency or that he was unable to

contact a guard or correctional officer during his incarceration in 5 House. Plaintiff does indicate

he suffers from chronic health conditions, such as diabetes, epilepsy and hypertension.

       Plaintiff filed a change of address form with the Court on October 13, 2020. He was

transferred from the St. Louis City Justice Center to Pulaski County Detention Center at that time.




                                                -6-
 Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 7 of 23 PageID #: 79


          Plaintiff seeks compensatory damages, punitive damages and injunctive relief in this

action.

                                                Discussion

          A. Defendants Jimmie Edwards, Dale Glass, Adrian Barnes and Warren Thomas

          Plaintiff’s claims against Jimmie Edwards, Dale Glass, Adrian Barnes and Warren Thomas

must be dismissed for failure to state a claim. “Liability under § 1983 requires a causal link to, and

direct responsibility for, the alleged deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990); see also Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir. 2003) (affirming

dismissal of self-represented plaintiff’s complaint against defendants who were merely listed as

defendants in the complaint, but there were no allegations of constitutional harm against them);

Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where

plaintiff fails to allege defendant was personally involved in or directly responsible for incidents

that injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (respondeat superior theory

inapplicable in § 1983 suits).

          In the instant action, other than listing these defendants in the caption and describing their

job titles, plaintiff has not set forth any facts indicating that Jimmie Edwards, Dale Glass, Adrian

Barnes and Warren Thomas were directly involved in or personally responsible for the alleged

violations of plaintiff’s constitutional rights. As a result, the complaint fails to state a claim as to

these defendants and they will be dismissed under 28 U.S.C. § 1915(e)(2)(B).

          B. Official Capacity Claims Against All of the Defendants

          Plaintiff brings this action against defendants in their official capacities only. Thus, even if

plaintiff had adequately plead claims against the supervisory defendants, Jimmie Edwards, Dale

Glass, Adrian Barnes and Warren Thomas, as well as defendant Ms. Sullivan-Price, the claims

against these defendants would be subject to dismissal.



                                                   -7-
 Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 8 of 23 PageID #: 80


        An official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating a “plaintiff who sues public employees

in their official, rather than individual, capacities sues only the public employer”); and Elder-Keep

v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating a “suit against a public official in his official

capacity is actually a suit against the entity for which the official is an agent”).

        All of the defendants are alleged to be employed by the City of St. Louis. Thus, plaintiff’s

official capacity claims against defendants are claims against the City itself. Although a local

municipality can be sued directly under § 1983, plaintiff has not made the type of allegations

necessary to establish the City of St. Louis’ liability for the conduct alleged in his complaint.

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978).

        Such liability may attach if the constitutional violation “resulted from (1) an official

municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or

supervise.” Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). See also Marsh v. Phelps Cty.,

902 F.3d 745, 751 (8th Cir. 2018) (recognizing “claims challenging an unconstitutional policy or

custom, or those based on a theory of inadequate training, which is an extension of the same”).

        First, plaintiff can show the existence of an unconstitutional policy. “Policy” refers to

“official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters.” Corwin v. City of Independence, Mo., 829

F.3d 695, 700 (8th Cir. 2016). For a policy that is unconstitutional on its face, a plaintiff needs no



                                                 -8-
 Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 9 of 23 PageID #: 81


other evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn.,

486 F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers.” Id. at 390.

“A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality’s governing body.” Angarita v. St. Louis City., 981 F.2d

1537, 1546 (8th Cir. 1992). Plaintiff has not alleged that there was an official policy to deprive

prisoners at the Justice Center of Kosher meals, nor has he alleged that there was an unofficial

choice by Justice Center employees to deny Kosher meals to inmates at the Justice Center.

       Second, plaintiff can establish a claim of liability based on an unconstitutional “custom.”

In order to do so, plaintiff must demonstrate:

               1) The existence of a continuing, widespread, persistent pattern of unconstitutional
                  misconduct by the governmental entity’s employees;

               2) Deliberate indifference to or tacit authorization of such conduct by the
                  governmental entity’s policymaking officials after notice to the officials of that
                  misconduct; and

               3) That plaintiff was injured by acts pursuant to the governmental entity’s custom,
                  i.e., that the custom was a moving force behind the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013). Plaintiff has not alleged

that there was a persistent pattern of unconstitutional misconduct or a tacit authorization of such

conduct of denying Kosher meals after notice of the same by policymaking officials.

       Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a “pattern of similar

constitutional violations by untrained employees.” S.M. v. Lincoln City., 874 F.3d 581, 585 (8th




                                                 -9-
    Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 10 of 23 PageID #: 82


Cir. 2017). Plaintiff has failed to allege any facts relative to a failure to train or supervise

employees relative to providing Kosher meals to inmates.

         Here, plaintiff has failed to establish the liability of the defendant City. Plaintiff has not

alleged any facts that the City has an unconstitutional policy or a widespread custom or system of

belief, or that it has been deliberately indifferent in its failure to train or supervise its employees.

         Thus, plaintiff’s claim against the City will be dismissed. See Ulrich v. Pope Cty., 715 F.3d

1054, 1061 (8th Cir. 2013) (affirming district court’s dismissal of Monell claim where plaintiff

“alleged no facts in his complaint that would demonstrate the existence of a policy or custom” that

caused the alleged deprivation of plaintiff’s rights).

         C. Even if Plaintiff Alleged Claims Against Defendants in Their Individual
            Capacities, His Claims Would be Subject to Dismissal

         1. Kosher Meals

         Plaintiff asserts that he was denied a Kosher meal after he sought such a meal when he was

transferred back to the St. Louis City Justice Department in February of 2020. He has attached an

IRR relating to his request to his complaint dated February 6, 2020.

         On February 13, 2020, Scott Weber, Correctional Caseworker, responded to plaintiff’s

request for a Kosher meal, as well as several of plaintiff’s other grievance issues. As to the request

for Kosher meal, Mr. Weber replied, “You have already submitted a Special Meal Request to the

Unit Manager, and we will await the response. I explained that we do not have a Kosher kitchen

here at CJC, and most likely you will receive a Vegetarian meal. But, we must await the Unit

Manager’s approval.” Plaintiff has not indicated whether he received the vegetarian meal, which

was in fact Kosher, at the Justice Center or not. His only allegation in this action is that the Justice

Center failed to serve him a Certified Kosher meal when he sought one.5


5
 The Court notes that plaintiff brought a similar action in this Court on November 7, 2014. See Winston v. Gray, No.
4:14-CV-1898 RWS (E.D.Mo.). In his case, he claimed that the St. Louis City Justice Center was failing to provide


                                                      - 10 -
    Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 11 of 23 PageID #: 83


         Plaintiff’s allegations suffer from several issues. First and foremost, he has not indicated

which defendant allegedly denied him a Kosher meal and purportedly violated the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc-1(a).6 Second, plaintiff

has not indicated whether he was in fact given the vegetarian meal at the Justice Center and if this,

in fact, served as his Kosher meal. Notably, however, plaintiff’s claims under RLUIPA are moot,

as he has since been transferred to Pulaski County Detention Center. See Zajrael v. Harmon, 677

F.3d 353, 355 (8th Cir. 2012) (per curiam) (inmate’s RLUIPA claim for injunctive relief was

mooted by transfer to another facility where he was no longer subject to the challenged policy).

Furthermore, while the RLUIPA allows official capacity claims against prison officials, it does not

authorize monetary damages based on official-capacity claims. See Van Wyhe v. Reisch, 581 F.3d

639, 655 (8th Cir. 2009). Therefore, plaintiff’s claims under the RLUIPA are frivolous in this

action and subject to dismissal.

         Plaintiff claims that defendants denied him Kosher meals and violated his rights under the

Free Exercise Clause of the First Amendment.7 The First Amendment provides, in part, that

“Congress shall make no law . . . prohibiting the free exercise [of religion].” U.S. Const. amend.

I. As noted above, plaintiff brought this action against defendants in their official capacities only.

And to that extent any claims under the Free Exercise Clause fail to state a claim for relief as he




him with a Kosher meal. The Court issued process on plaintiff’s complaint. However, plaintiff’s action was
dismissed on May 29, 2015, after he failed to comply with a Court Order relating to discovery. In its Order of
Dismissal the Court stated, “I note that Defendants have represented in an April 2, 2015 filing that Winston has been
receiving three Kosher meals a day. Winston has not disputed this assertion.”
6
  He alleges in a conclusory fashion that all of the named defendants denied him access to a Kosher meal. He has
not, however, articulated which defendant in particular actually told him he was not able to have the meal, on which
date. The majority of these defendants, as noted above, are actually supervisory defendants and plaintiff does not
make allegations against these defendants except in respondeat superior.
7
 A prisoner's claim under RLUIPA is evaluated under a different standard than a First Amendment claim.
“By enacting RLUIPA, Congress established a statutory free exercise claim encompassing a higher
standard of review than that which applies to constitutional free exercise claims.” Murphy v. Missouri
Department of Corrections, 372 F.3d 979, 987 (8th Cir. 2004).


                                                       - 11 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 12 of 23 PageID #: 84


has not articulated a policy or custom of the Justice Center denied him the right to religious

accommodations.

       Even if the Court were to assume plaintiff brought his Free Exercise claim against

defendants in their individual capacities, he has not articulated which defendant he believes

violated his rights under the Free Exercise Clause, or who failed to accommodate his request for

Kosher meals. The only individual plaintiff has identified in the complaint that he sought Kosher

meals from was a person not named as a defendant, Caseworker Scott Weber.

       As noted, on February 13, 2020, Mr. Weber responded to plaintiff’s request for Kosher

meals noting that he would most likely receive a Vegetarian meal and that his request had been

forwarded to the Unit Manager and they were awaiting a response. Plaintiff has not indicated

whether he did, in fact, receive the Vegetarian meals at the Justice Center, which are Kosher.

       Prison inmates retain protections afforded by the First Amendment, “including its directive

that no law shall prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz, 482 U.S. 342,

348 (1987) (citing Pell v. Procunier, 417 U.S. 817, 822 (1974) and Cruz v. Beto, 405 U.S. 319

(1972)). These rights are limited, however, by considerations unique to the demands of the penal

system. Id. See also Murphy, 372 F.3d at 983 (prisoners are subject to limitations on their

constitutional rights “in light of the needs of the system”). In balancing the constitutional rights of

the prisoner with the valid objectives of the penal system, courts typically defer to prison

authorities “who are actually charged with and trained in the running of the particular institution

under examination.” O’Lone, 405 U.S. at 349.

       With this deference in mind, courts have developed a reasonableness test less restrictive

than that usually applied to alleged infringements of constitutional rights. Id. at 349. Specifically,

in order to make a valid First Amendment claim, plaintiff must establish (1) that his religious

beliefs are sincerely held and (2) that his free exercise of those beliefs have been actually infringed



                                                - 12 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 13 of 23 PageID #: 85


upon by the defendant. See Goff v. Graves, 362 F.3d 543, 547 (8th Cir. 2004). Actual infringement

occurs when a prison places a “substantial burden” on an inmate’s ability to practice religion. Weir

v. Nix, 114 F.3d 817, 820 (8th Cir. 1997). Substantially burdening an inmate’s free exercise of

religion means that the regulation:

        must significantly inhibit or constrain conduct or expression that manifests some
        central tenet of a person’s individual religious beliefs; must meaningfully curtail a
        person’s ability to express adherence to his or her faith; or must deny a person
        reasonable opportunities to engage in those activities that are fundamental to a
        person’s religion.

        Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008) (citing Murphy, 372 F.3d

at 988).

           If the plaintiff is able to show that he was substantially burdened, the defendant may still

prevail if he can establish that the prison regulations are “reasonably related to legitimate

penological interests.” Goff, 362 F.3d at 549. See also Turner v. Safley, 482 U.S. 78, 89 (1987)

(stating that “when a prison regulation impinges on inmates’ constitutional rights, the regulation

is valid if it is reasonably related to legitimate penological interests”).

        “Multiple courts agree inadvertent and isolated incidents of religious dietary missteps do

not, as a matter of law, constitute a substantial burden on a plaintiff’s religion.” Mbonyunkiza v.

Beasely, 2018 WL 10483964, at *6 (S.D. Iowa Sept. 28, 2018) (collecting cases). For example, in

Phillips v. Boone Cty. Jail, 2009 WL 648905, at *1 (W.D. Mo. Mar. 10, 2009), the district court

held that a “one-time incident” of serving a meal with pork to Muslim inmates “cannot be said to

substantially burden their exercise of religion.” In denying the First Amendment claim, the district

court also took into account that the incident was not intentional, noting “grievance documents

submitted with the complaint clearly indicate[d] this was a one-time incident, was accidental, and

defendants offered their apologies.” Id. See also Johnson-Bey v. Ind. Dep’t of Corr., 668 F. Supp.




                                                  - 13 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 14 of 23 PageID #: 86


2d 1122, 1129 (N.D. Ind. Oct. 20, 2009) (finding one isolated negligent act of serving pork to a

Muslim inmate did not rise to the level of a First Amendment violation).

        In Maynard v. Hale, 2012 WL 3401095, at *1 (M.D. Tenn. Aug. 14, 2012), plaintiff alleged

that defendants interfered with his ability to fast during Ramadan by serving insufficient meals on

five occasions. The district court stated that “missing one meal did not affect . . . his ability to

practice his religion. Moreover, a short-term and sporadic disruption of his Ramadan eating habits

does not . . . allege a substantial burden on his religious freedom.” Id. at *4. Similarly, in Crump

v. Best, 2012 WL 1056806, *8 (E.D. Mich. Mar. 5, 2012), the Court found that having to eat cold

or uncooked food on six occasions was not “sufficiently serious so as to constitute a ‘substantial

burden’ on Plaintiff’s ability to observe the Ramadan holiday[.]”

        In Griffith v. Hofmann, 2008 WL 4682690, at *7 (D. Vt. Oct. 21, 2008), the prisoner

complained that his Ramadan meals were smaller portions than usual and were cold. In dismissing

his claim, the Court noted, “[t]here may be inconveniences [regarding denials of religiously

required food] so trivial that they are most properly ignored. In this respect, this area of the law is

no different from many others in which the time-honored maxim ‘de minimis non curat lex’

applies.” Id. (quoting McEachin v. McGuinnis, 357 F.3d 197, 203 n. 6 (2nd Cir. 2004)). In other

words, a minor deprivation of a religious meal does not place a substantial burden on a plaintiff’s

ability to practice his or her religion.

        Here, because plaintiff was in Chicago from sometime late in September of 2019 until the

beginning of February of 2020, the Court cannot count this time period relative to his desire for

Kosher meals. However, he sought the meals through an IRR (and Special Food Request) on

February 6, 2020. And his IRR was answered on February 13, 2020 by Scott Weber at which time

Mr. Weber indicated that his request had been submitted and he would likely begin receiving the




                                                - 14 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 15 of 23 PageID #: 87


option for Kosher meals at the Justice Center, which was Vegetarian meals. Plaintiff does not

indicate, however, if and when he started receiving the Vegetarian meals.

       There are no facts to support plaintiff’s conclusion that the lack of a Kosher kitchen at the

Justice Center burdened his ability to practice his religion. Moreover, there is no indication

whatsoever that any of the defendants in this action acted in such a way as to intentionally deprive

plaintiff of receipt of the Vegetarian meals at the Justice Center. Therefore, plaintiff has failed to

state a claim against any of the defendants in their individual capacities and to the extent plaintiff

has brought such a claim it must be dismissed.

       2. Grievance Processing

       Plaintiff next alleges that “defendants” deprived plaintiff of the ability to access a

functional four-tier grievance system. Plaintiff states this “act of denial” transpired sometime

between September 2019 and May 2020. As noted above, plaintiff has failed to allege exactly

which defendant purportedly deprived him of the right to access the grievance system.

Additionally, he has not articulated the date or time he was deprived of that right. Although he also

states he was denied copies of his grievances, he has provided the Court with copies as exhibits to

his complaint.

       Moreover, in Scott Weber’s February 13, 2020, response to plaintiff IRR, he notes that

“between [February 6, 2020] and [February 12, 2020], you used the Tablet Jail Mail to submit six

(6) IRR Complaints to the Grievance officer, four (4) Requests to Corizon Medical, two (2)

requests to the CJC Unit Manager, three (3) Requests to the Program Manager, and a Request to

the CJC investigator.” This appears to belie plaintiff’s assertions that he was not given access to

the grievance system at the Justice Center.

       To the extent plaintiff can be understood to claim that one of the defendants responded

inappropriately to his grievance or his grievance appeal, such allegations do not state a claim of



                                                - 15 -
    Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 16 of 23 PageID #: 88


constitutional dimension. See Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (prison

official’s failure to process or investigate grievances, without more, is not actionable under § 1983;

grievance procedure is procedural right only and confers no substantive right on inmate).

          3. Conditions of Confinement

          When evaluating the constitutionality of pretrial-detainee conditions, “the proper inquiry

is whether those conditions amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520,

535 (1979). “For under the Due Process Clause, a detainee may not be punished prior to an

adjudication of guilt in accordance with due process of law.” Id. Furthermore, “the Government

concededly may detain him to ensure his presence at trial and may subject him to the restrictions

and conditions of the detention facility so long as those conditions and restrictions do not amount

to punishment, or otherwise violate the Constitution.” Id. at 536-37. See also Smith v. Conway

Cty., Ark., 759 F.3d 853, 858 (8th Cir. 2014) (stating that “the Due Process Clause prohibits any

punishment of a pretrial detainee, be that punishment cruel-and-unusual or not”). Although some

loss of freedom of choice and privacy are inherent aspects of confinement, “if a restriction or

condition is not reasonably related to a legitimate goal – if it is arbitrary or purposeless – a court

permissibly may infer that the purpose of the governmental action is punishment.” Bell, 441 U.S.

at 539.

          In addition, plaintiff also has the Constitutional protection of the Eighth Amendment,

which prohibits cruel and unusual punishment, and limits conditions of confinement.8 Robinson v.

California, 370 U.S. 660 (1962); Rhodes v. Chapman, 452 U.S. 337 (1981). The Supreme Court

has explained this limit as a prohibition on punishments that “involve the unnecessary and wanton



8
  Pretrial detainee § 1983 claims are analyzed under the Fourteenth Amendment's Due Process Clause, rather than
the Eighth Amendment prohibition of cruel and unusual punishment. See Kahle v. Leonard, 477 F.3d 544, 550 (8th
Cir.2007) (stating “[t]his makes little difference as a practical matter, though: Pretrial detainees are entitled to the
same protection under the Fourteenth Amendment as imprisoned convicts receive under the Eighth Amendment.”).
Holden v. Hirner, 663 F.3d 336, 341 (8th Cir. 2011).


                                                         - 16 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 17 of 23 PageID #: 89


infliction of pain” including those that are “totally without penological justification.” Rhodes, 452

U.S. at 346 (quoting Gregg v. Georgia, 428 U.S. 153, 173, 183 (1976)).

       The Supreme Court has stated that the “Constitution does not mandate comfortable

prisons,” Rhodes v. Chapman, 492 U.S. 337, 349 (1981), and that only “extreme deprivations” that

deny “the minimal civilized measure of life’s necessities are sufficiently grave to form the basis”

of a § 1983 conditions-of-confinement claim. Hudson v. McMillian, 503 U.S. 1, 9 (1992).

“Although the Constitution does not mandate comfortable prisons, inmates are entitled to

reasonably adequate sanitation, personal hygiene, and laundry privileges, particularly over a

lengthy course of time.” Whitnack v. Douglas Cty., 16 F.3d 954, 957 (8th Cir. 1994) (internal

quotation and citations omitted). “Conditions of confinement, however, constitute cruel and

unusual punishment ‘only when they have a mutually enforcing effect that produces the

deprivation of a single, identifiable human need such as food, warmth, or exercise.’” Id. (quoting

Wilson v. Seiter, 501 U.S. 294, 304-05 (1991)). “Nothing so amorphous as ‘overall conditions’ can

rise to the level of cruel and unusual punishment when no specific deprivation of a single human

need exists.” Id. (quoting Wilson, 501 U.S. at 305). “Conditions, such as a filthy cell, may be

‘tolerable for a few days and intolerably cruel for weeks or months.’” Howard v. Adkison, 887

F.2d 134, 137 (8th Cir. 1989) (quoting Hutto v. Finney, 437 U.S. 678, 687 (1978)).

       Plaintiff alleges in a very conclusory manner that “defendants” violated his Eighth

Amendment rights when they failed to provide him cleaning solutions and subjected him to

generally unsanitary conditions of confinement. However, he does not state exactly what was

unsanitary about his conditions of confinement. He states, in general, that at certain times, he

lacked clean linens, clean laundry, and running water. Nonetheless, he does not state when exactly

this occurred or how often it occurred.




                                               - 17 -
    Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 18 of 23 PageID #: 90


         To state a claim for unconstitutional conditions of confinement under the Eighth

Amendment, an inmate must show that the alleged deprivations denied him the minimal civilized

measure of life’s necessities and that defendants were deliberately indifferent to excessive risk to

his health or safety. E.g.,Seltzer-Bey v. Delo, 66 F.3d 961, 964 (8th Cir. 1995) (“Eighth

Amendment does not absolutely bar placing an inmate in a cell without clothes or bedding.”).

         Plaintiff’s failure to allege a specific defendant who purportedly committed the violations

is fatal to his request for relief. Moreover, plaintiff has once again failed to articulate how often

and when the unlawful conditions of confinement occurred. In even some long time periods, failure

to provide cleaning supplies, clean laundry or running water is not enough to establish unlawful

conditions of confinement. See White v. Nix, 7 F.3d 120, 121 (8th Cir. 1993) (finding no Eighth

Amendment violation where prisoner confined to allegedly unsanitary cell for eleven (11) days);

Smith v. Copeland, 87 F.3d 265, 268-69 (8th Cir. 1996) (finding no Eighth Amendment or due

process violation where pretrial detainee was subjected to overflowed toilet in his cell for four

days); Whitnack v. Douglas Cty., 16 F.3d 954, 957 (8th Cir. 1994) (finding no constitutional

violation where inmate placed in unclean cell containing dried feces, vomit, hair, garbage, rotting

food, and dried human mucus and not offered limited cleaning supplies until three to four hours

later); Scott v. Carpenter, 24 Fed. Appx. 645, 647-48 (8th Cir. 2001) (finding no denial of “minimal

civilized measure of life’s necessities” when prisoner was able to shower only fifteen times in six

months including a twenty-eight-day period without a shower).9


9
 Although the Court has previously noted that any claims against defendants in their official capacities are subject to
dismissal, the Court has taken time to point out that even if plaintiff had brought his claims against defendants in
their individual capacities, his claims would be dismissed. However, the Court is unsure of how to address plaintiff’s
claim that was assigned to a cell by an unnamed person with inoperable lighting. In several different areas of the
complaint he has changed the time period he was subject to these conditions. In one portion of the complaint he
states that the lighting was “bright” for “24 hours” in February, March and April. However, in another portion of his
complaint, plaintiff states that he was confined to an Administrative Segregation cell on April 1, 2020. And the
Court takes note that he did not return to the Justice Center until the first week in February 2020.Thus, the Court is
confused by plaintiff’s assertion that he was subjected to a cell with inoperable lighting for three months, including
all of April 2020, while also stating on April 1, 2020 he was confined to Administrative Segregation. The Court can
only surmise he was subjected to the “inoperable lighting” for a shorter period of time, perhaps three to four weeks,


                                                        - 18 -
 Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 19 of 23 PageID #: 91




         4. Access to Courts

         Plaintiff alleges that “defendants” acted in concert to deny him access to the law library at

the City Justice Center. Plaintiff additionally states that he was denied access to “legal materials,

copies, access to courts, indigent supplies (paper stamps, copies, etc.).”

         To state a claim premised upon denial of access to the courts, a plaintiff must demonstrate

that he suffered an “actual injury,” such as the loss or rejection of a nonfrivolous legal claim

regarding, inter alia, the conditions of his confinement. Lewis v. Casey, 518 U.S. 343, 351-52

(1996). The Eighth Circuit has recognized that, when bringing an access to courts claim, it is

insufficient to merely allege a denial of access to a specific resource, even if the denial is systemic.

Sabers v. Delano, 100 F.3d 82, 84 (8th Cir. 1996) (per curiam) (citing Lewis, 518 U.S. 343).

Instead, the plaintiff must plead (and ultimately prove) that the lack of the resource deprived him



from the second week in February through March, perhaps. Additionally, it does not appear that the “inoperable”
lighting in the cell was intentional.” As plaintiff states that he asked on March 1 st that the lighting be fixed. A
pretrial detainee’s conditions of confinement are unconstitutional if they amount to punishment. Stickley v. Byrd,
703 F.3d 421, 423 (8th Cir. 2013) at 423 (citing Morris v. Zefferi, 601 F.3d 805, 809 (8th Cir. 2010)). To state a
plausible conditions-of-confinement claim, plaintiff must demonstrate both an objective and a subjective element.
To satisfy the objective element, plaintiff must demonstrate he was confined in conditions that were sufficiently
serious to pose a substantial risk of serious harm or deny him “the minimal civilized measure of life’s necessities.”
Farmer v. Brennan, 511 U.S. 825, 834 (1994), Hamner v. Burls, 937 F.3d 1171, 1178 (8th Cir. 2019). As noted
above, plaintiff complains that the lighting in the cell was broken, or inoperable. He does not assert that the lighting
was being used as punishment. Additionally, the duration of the exposure to the conditions and the harm suffered are
key facts in determining whether this element has been satisfied. Tokar v. Armontrout, 97 F.3d 1078, 1082 (8th Cir.
1996); Whitnack v. Douglas Cty., 16 F.3d 954, 958 (8th Cir. 1994). To satisfy the subjective element, plaintiff must
demonstrate that the defendant acted with deliberate indifference to his health or safety, meaning that the defendant
actually knew of and disregarded the risk. Farmer, 511 U.S. at 834, Williams v. Delo, 49 F.3d 442, 445 (8th Cir.
1995). As stated above, plaintiff has not brought his claim against any of the defendants in their individual capacity.
Plaintiff has not indicated who placed him in the cell with inoperable lighting or if he complained about the cell to
any of the named defendants. Despite plaintiff’s contention, it is not per se unconstitutional to require a detainee to
sleep in a cell with the lights on. Ferguson v. Cape Girardeau County, 88 F.3d 647, 650 (8th Cir. 1996) (no
constitutional violation where prisoner was forced to sleep on the floor on a mat, under constant bright lights, for
fourteen days, a period of “relative short duration”); see also Stickley, 703 F.3d at 423-24 (citing with approval cases
finding that certain deprivations did not amount to constitutional violations, including being subjected to an
overflowing toilet for four days, and a four or five-day deprivation of toilet paper, clothes, running water, hygiene
supplies, a blanket, and a mattress); Goldman v. Forbus, 17 F. App’x 487, 488 (8th Cir. 2001) (six nights sleeping
on a floor where he was often sprinkled with urine did not rise to the level of a constitutional violation).


                                                        - 19 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 20 of 23 PageID #: 92


of some specific opportunity to defend himself, or advance a viable legal claim, in a criminal

appeal, postconviction matter, or civil rights action seeking to vindicate constitutional rights. Id.

Speculation that injuries might occur or could have occurred is insufficient. See Hartsfield v.

Nichols, 511 F.3d 826, 833 (8th Cir. 2008). “Absent an articulation of how the alleged wrongful

conduct actually blocked [the prisoner’s] access to filing a complaint, or caused a filed complaint

to be deficient, [the prisoner’s] alleged injuries are merely speculative.” Id.

       Here, plaintiff does not explain, nor is it apparent, how all of the defendants’ conduct,

acting in concert, deprived him of the opportunity to advance any claims in this action or caused

any deficiency in the complaint or his pleading practice. As such, his access to courts claim is

invalid.

       5. Administrative Segregation

       Plaintiff states that he was subjected to extreme hardship by “defendants” when “they”

confined him to Administrative Segregation in violation of his due process rights on April 1, 2020.

Plaintiff does not state how his due process rights were purportedly violated relative to his

confinement in Administrative Segregation. Nor does he explain how his stay in the

Administrative Segregation Unit differed from his stay in the general population. Additionally,

plaintiff does not state which of the alleged defendants placed him in Administrative Segregation.

       Plaintiff has not named which defendant placed him in Administrative Segregation, nor

has he provided any facts about the conduct violations relative to the purported placement in the

Unit. Plaintiff does not allege that any named defendant was directly responsible for placing him

in any form of segregation at the St. Louis Justice Center, or for denying him review, i.e.,

purportedly denying him due process.

       Plaintiff’s failure to allege direct involvement of defendants in unconstitutional conduct

are not cognizable in these proceedings because liability under § 1983 and requires a causal link



                                                - 20 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 21 of 23 PageID #: 93


to, and direct responsibility for, the alleged deprivation of rights.” See Madewell v. Roberts, 909

F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985)

(claim not cognizable under § 1983 where plaintiff fails to allege defendant was personally

involved in or directly responsible for incidents that injured plaintiff); Boyd v. Knox, 47 F.3d 966,

968 (8th Cir. 1995) (respondeat superior theory inapplicable in § 1983 suits).

        As an additional matter, the complaint fails to state a claim for unconstitutional placement

in some form of segregation because it fails to allege there was a difference between his new

conditions in confinement and the conditions in the general population which amounted to an

atypical and significant hardship. See Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003); see

also Sandin v. Conner, 515 U.S. 472 (1995) (for the Due Process Clause to be implicated, an

inmate subjected to segregation must have been subjected to “atypical and significant hardship . .

. in relation to the ordinary incidents of prison life.”).

        6. Emergency Call Button

        Plaintiff asserts that 5 House lacks emergency buttons in the prison cells for use by the

prisoners. He states that this could be dangerous if a prisoner has a medical emergency inside the

cell. However, plaintiff does not indicate he had such an emergency and was unable to contact a

guard or correctional officer during his stay in 5 House. Plaintiff does indicate he suffers from

chronic health conditions, such as diabetes, epilepsy and hypertension.

        As noted above, plaintiff fails to allege facts tending to show that the lack of a call button

jeopardized his health or safety. Plaintiff does not cite, nor is the Court aware, of Eighth Circuit

precedent supporting the conclusion that the absence of a functioning call button in a cell is per se

unconstitutional, and other courts specifically addressing the issue have held it is not. See Garner

v. City of Philadelphia, 2013 WL 4401327 at *6 (E.D. Pa. Aug. 16, 2013) (“Although panic buttons

may offer inmates additional safety and protection, we cannot find that active panic buttons



                                                  - 21 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 22 of 23 PageID #: 94


constitute a ‘minimal civilized measure of life’s necessities’ . . .”); Torres v. Wright, 2018 WL

1175408 at *4 (D. Conn. Mar. 6, 2018) (prisoners do not have a constitutional right to a cell

equipped with an emergency call button); Price v. Bailey, 2009 WL 198962 at *3 (E.D. Mich. Jan.

26, 2009) (the failure to provide an emergency call button does not amount to deliberate

indifference).

       7. Loss of Personal Belongings

       Plaintiff alleges that his rights were violated when his personal belongings were lost when

they were transferred from MCC Chicago to the Justice Center in February of 2020.

       Depriving a prisoner of his property may implicate the Due Process Clause and form the

basis for a § 1983 action. However, if a state provides adequate remedies to compensate individuals

for wrongful property loss, there is no absence of due process. See Hudson v. Palmer, 468 U.S.

517, 533 (1984), Clark v. Kansas City Missouri School Dist., 375 F.3d 698, 703 (8th Cir. 2004).

Missouri provides the post-deprivation remedy of replevin for recovery of personal property, Mo.

R. Civ. P. 99.01 - 99.15, and plaintiff does not allege this remedy is inadequate. The Court therefore

concludes that plaintiff’s allegations that his personal property was lost when he transferred to the

St. Louis County Detention Center in February of 2020 fail to state a claim under § 1983. See

Orebaugh v. Caspari, 910 F.2d 526, 527 (8th Cir. 1990) (taking did not violate due process because

Missouri inmate had adequate post-deprivation remedy), Allen v. City of Kinloch, 763 F.2d 335,

336–37 (8th Cir. 1985) (concluding Missouri replevin law was an adequate post-deprivation

remedy to recover property, and explaining “where a random and unauthorized act by a state

employee results in a tortious taking of private property, due process is satisfied if state tort law

provides a meaningful post-deprivation remedy.”).

       To the extent plaintiff can be understood to claim that one or more the defendants

negligently deprived him of his personal property, such allegations fail to implicate the Due



                                                - 22 -
Case: 4:20-cv-00566-NCC Doc. #: 11 Filed: 12/11/20 Page: 23 of 23 PageID #: 95


Process Clause. See Jackson v. Buckman, 756 F.3d 1060, 1067 (8th Cir. 2014) (“conduct that is

merely negligent or grossly negligent does not implicate the protections of the Due Process

Clause).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

        IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

        IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [Doc.

#4] is DENIED AS MOOT.

        IT IS FURTHER ORDERED that plaintiff’s motion for access to the law library at St.

Louis City Justice Center [Doc. #6] is DENIED AS MOOT as plaintiff is not longer incarcerated

at that facility.

        An Order of Dismissal will accompany this Memorandum and Order.

        Dated this 11th day of December, 2020.



                                                  HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                - 23 -
